Citation Nr: 0310276	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from April 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  The case subsequently came under the 
jurisdiction of the RO in Reno, Nevada.

The Board undertook additional development on the issues of 
entitlement to service connection for hearing loss and 
service connection for tinnitus pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  That development has been 
completed, and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  The veteran has bilateral hearing loss and tinnitus which 
were caused by exposure to acoustic trauma during service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.385 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been fulfilled 
with respect to the claim for service connection for hearing 
loss and tinnitus.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The veteran has been afforded a 
disability evaluation examination by the VA to assess the 
nature and etiology of his disabilities.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  The Board finds that the service 
medical records, the examination report, and the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant contends that he developed hearing loss as a 
result of exposure to noise while on active duty.  He asserts 
that he was exposed to noise from tracked vehicles such as 
tanks.

The veteran's DD 214 shows that his military occupational 
specialty was track vehicle mechanic.  

The veteran's service medical records show that upon 
enlistment into service in April 1965, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
0
LEFT
0
10
0
0
10

On examination at separation from service in April 1968 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
X
20
LEFT
5
5
15
X
40

The veteran filed a claim for disability compensation for 
hearing loss and tinnitus in November 1998.  In his claim, he 
reported that he was a wheeled and track vehicle mechanic and 
was exposed to severe acoustic trauma which caused nerve 
damage in his ears and the gradual hearing loss from which he 
now suffered.  He also stated that he had chronic and 
persistent ringing in both ears.

In a letter dated in July 2000, a VA audiologist stated that 
the veteran was seen in May 2000 for an audiological 
evaluation.  The findings indicated a high frequency 
sensorineural hearing loss with periodic tinnitus 
bilaterally.  The audiologist opined that the hearing loss 
and tinnitus were at least as likely as not due to noise 
exposure experienced in the military.  

The veteran was afforded a VA audiology examination in April 
2003.  The report shows that he complained of having hearing 
loss which was greater on the right than on the left.  He 
gave a history of being an armored vehicle mechanic from 1965 
to 1968.  He also reported exposure to noise from howitzers.  
He said that his past work had been as a mechanic.  He 
reported having tinnitus which had its onset in 1969.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
35
40
LEFT
5
15
20
45
60

The average loss on the right side was 31 decibels, and the 
average loss on the left side was 35 decibels.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and of 72 in the left ear.

The VA examiner also gave the following opinion:

Hearing loss and tinnitus, more likely than not, 
began in the service due to noise exposure.  This 
is based on C file, case history and configuration 
of audiogram.  Entrance exam shows excellent 
hearing AU.  By separation, exam shows a high 
frequency hearing loss, typical of noise exposure.

The Board notes that the veteran's service medical records 
reflect that there was a decrease in hearing acuity between 
his entrance into service and his separation from service.  
His military occupational specialty is consistent with 
exposure to loud noise.  The Board notes that the findings on 
the current VA examination were of sufficient severity to 
meet the requirements of 38 C.F.R. § 3.385.  The VA opinions 
that the veteran's hearing loss and tinnitus are due to noise 
exposure are not contradicted by any other medical evidence.  
The Board also notes that the evidence which is of record 
does not include any indication that the veteran had exposure 
to loud noises other than during active duty.  In summary, 
the evidence reasonably shows that the veteran has hearing 
loss and tinnitus which were caused by exposure to noise 
during service.  Accordingly, the Board concludes that the 
hearing loss and tinnitus were incurred in service.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

